Name: Commission Regulation (EC) No 908/2000 of 2 May 2000 laying down detailed rules for calculating aid granted by Member States to producer organisations in the fisheries and aquaculture sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  cooperation policy;  fisheries
 Date Published: nan

 Avis juridique important|32000R0908Commission Regulation (EC) No 908/2000 of 2 May 2000 laying down detailed rules for calculating aid granted by Member States to producer organisations in the fisheries and aquaculture sector Official Journal L 105 , 03/05/2000 P. 0015 - 0017Commission Regulation (EC) No 908/2000of 2 May 2000laying down detailed rules for calculating aid granted by Member States to producer organisations in the fisheries and aquaculture sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector(1), and in particular Article 15(4) thereof,Whereas:(1) Article 15(1) of Regulation (EC) No 2792/1999 lays down the general conditions for granting and financing aid from the Member States to producer organisations recognised under Article 4 and, where appropriate, specifically recognised under Article 7a of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(2), as last amended by Regulation (EC) No 3318/94(3).(2) To ensure that such aids are granted and financed under identical conditions, detailed rules should be laid down for calculating the value of the production marketed by producer organisations and the administrative expenses of such organisations and such calculations should be done on the basis of supporting accounting documents. In view of the difficulty of obtaining such documents in some cases, however, a flat-rate method should be available by way of an alternative.(3) The aid for which an association of producer organisations may qualify should be limited to a maximum overall amount, given that each of the member organisations may qualify for foundation and operating aid.(4) Detailed rules should be laid down defining expenses in connection with the implementation of a quality improvement plan by a producer organisation.(5) Detailed rules should be laid down governing the reimbursement of the Community contribution towards aid granted by Member States before 1 January 2000 but for which reimbursement was not the subject of a Commission decision before that date.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down detailed rules on granting aid to producer organisations in fisheries and aquaculture under Article 15(1)(a) and (b) of Regulation (EC) No 2792/1999.Article 21. Members whose production can be taken into account for the application of Article 15(1)(a) of Regulation (EC) No 2792/1999 shall be:(a) producers who were members of the organisation when it was recognised and who have remained members throughout the year to which the aid application relates;(b) producers who joined the organisation after it was recognised and who have been members for the last nine months of the year to which the aid application relates.2. An association of producer organisations may be granted aid under Article 15(1)(a) of Regulation (EC) No 2792/1999 up to a maximum of EUR 180000.Article 31. To calculate the aid provided for in Article 15(1)(a)(i) of Regulation (EC) No 2792/1999, the value of production marketed by the producer organisation shall be established on a flat-rate basis, for each year, by multiplying for each product covered by the organisation:(a) the weighted average production, expressed in 100 kg net, marketed by the members during the three calendar years preceding the period to which the aid application relates,by(b) the weighted average producer price obtained by those producers during the same period, calculated per 100 kg net.2. To calculate the average production referred to in paragraph 1(a), the production marketed by members during each of the three years mentioned therein shall be determined:(a) on the basis of available supporting commercial and accounting documents,or, failing that,(b) by means of a flat-rate valuation by the competent authorities of the Member State, on the basis of parameters determined in advance depending on the types of production involved.3. To calculate the average price referred to in paragraph 1(b), the average price obtained by producers for each of the abovementioned three years shall be determined by the competent services of the Member State:(a) on the basis of available supporting commercial and accounting documents,or, failing that,(b) by calculating the average annual price for each product on the principal market in the area of activity of the producer organisation in question.Article 41. The administrative expenses within the meaning of Article 15(1)(a)(ii) of Regulation (EC) No 2792/1999 shall be the expenditure actually paid by the producer organisation in establishing itself and operating, falling within the following headings:(a) expenditure in connection with the preparatory work for setting up the organisation and drawing up or amending its constituting act and its statutes;(b) expenditure on checking compliance with the rules referred to in Article 4(1) of Regulation (EEC) No 3759/92;(c) personnel expenditure (wages and salaries, training expenses, social security charges and mission expenses) and fees for technical services and advice;(d) expenditure on correspondence and telecommunications;(e) expenditure on office equipment and depreciation or expenditure on leasing such equipment;(f) expenditure on the means of transport available for the organisation's staff;(g) rent or, in the case of purchase, interest charges actually paid and other expenditure and charges arising from occupation of the premises used for the administrative operation of the producer organisation;(h) expenditure on insurance relating to staff transport and administrative buildings and contents.2. The producer organisation shall have the option of spreading such expenses over the years during which the aid is granted.3. The amount of the administrative expenses as defined in paragraph 1 must be established on the basis of supporting commercial and accounting documents.Article 51. The expenses referred to in Article 15(1)(b) of Regulation (EC) No 2792/1999 shall be the expenditure actually paid by the producer organisation for drawing up and implementing the quality improvement plan approved under Article 7a of Regulation (EEC) No 3759/92, falling within the following headings:(a) expenditure in connection with preliminary studies, drawing up and amending the plan;(b) expenditure referred to in Article 4(1)(c), (d) and (e) of this Regulation;(c) expenditure on measures to inform members about technical means and skills for improving quality;(d) expenditure on establishing and implementing a system for checking compliance with the measures adopted by the organisation for applying the quality improvement plan.2. The producer organisation shall have the option of spreading such expenses over the years during which the aid is granted.3. The amount of the administrative expenses as defined in paragraph 1 must be established on the basis of supporting commercial and accounting documents clearly showing that the expenditure relates to implementing the plan.Article 6The following shall be repealed with effect from 1 January 2000:- Regulations (EEC) No 1452/83(4), (EEC) No 671/84(5), and (EC) No 2374/96(6),- the second indent of Article 1 and Articles 6 and 7 of Regulation (EC) No 2636/95(7).However, the provisions repealed shall continue to apply to aid which the Member States decided to grant before 1 January 2000 on the basis of Articles 7 and 7b of Regulation (EEC) No 3759/92.In the case of the aid referred to in the second paragraph of this Article, where an application for payment of the Community contribution was not subject to a decision of the Commission before 1 January 2000, reimbursement shall be made in the context of the programming of the Structural Funds for the Member State concerned for the period 2000 to 2006.Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 30.12.1999, p. 10.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 350, 31.12.1994, p. 15.(4) OJ L 149, 7.6.1983, p. 5.(5) OJ L 73, 16.3.1984, p. 28.(6) OJ L 325, 14.12.1996, p. 1.(7) OJ L 271, 14.11.1995, p. 8.